Neely, Justice,

dissenting:

I dissent from the majority opinion on the grounds that the appellant was initially hired as a teacher with the understanding that she was to coach girls’ sports. Notwithstanding the aversion which the intellectual elite may have to the prominence of athletics in public education, nonetheless, athletics is an important vehicle for communication with and instruction of children. Unless a teenage child has an interest in something, whether it be athletics, academics, the performing arts, or a hobby like magic, the child will end up first on the streets .and then in juvenile court.
The resources of the schools are limited and the State’s educational budget does not permit the hiring of teachers to coach exclusively. Like any private employer, the school system should be entitled to employ those persons who will be the most productive among those available for positions. The teacher in the case before us was not discharged; she was merely reassigned to another school to permit a more productive teacher, i.e., one willing to undertake important extracurricular activities, to be employed where needed. How are the boards of education and the superintendents of schools to run a thorough and efficient system of state *378schools if the courts deny them the opportunity to get the biggest possible bang for the educational buck? The facts of this case are directly at odds with syl. pt. 1 of the majority opinion since the appellant was transferred because of her refusal to coach girls’ basketball, the most important winter sport in any West Virginia high school, and not for her refusal to coach three sports. Furthermore, a close reading of the record indicates that when the appellant was originally hired she was employed with the understanding that she would coach girls’ basketball and it was for that reason that she was assigned to the high school in the first place. The record shows that the appellant refused to coach girls’ basketball; the Board was not at all concerned with whether she would coach volleyball or track. Had she declined to coach either of the latter but accepted basketball she would not have been transferred.
There are occasions when administrative agencies obviously act in an “arbitrary and capricious” fashion; however, far more often that legal expression “arbitrary and capricious” is used when courts wish to substitute their judgment for the judgment of the duly constituted administrative agency. The fact that a court disagrees with a particular administrative action does not necessarily mean that the action was “arbitrary and capricious.” Furthermore, what do courts know about running the schools? As I have pointed out in numerous other dissents on school matters, outrageous as the proposition may be, schools should be run for the benefit of children and not for the benefit of the administrators or employees in the system. The children of West Virginia are entitled to conscientious and effective coaching as well as leadership in other important extracurricular activities. While the children of judges may come from families where mothers don’t work and the fathers take up their leisure instructing and informing the young, many of the children in this State are dependent upon the care, direction, and guidance of teachers in the schools who, from love of their jobs and service to both their Creator and the State, are willing to work long hours for low pay. Whenever a teacher who won’t work can be replaced by a board of education with a teacher *379who will work, I think that making such a replacement is hardly an “arbitrary and capricious” act, but rather the most rational act that any board of education can make.
I am authorized to say that Justice Miller joins in this dissent.